 In the Matter of BEATTY LOGGING Co.andKLAMATH BASINDISTRICTCOUNCIL LUMBER& SAWMILL WORKERS, LOCAL 2705. A. F. OF L.Case No. 19-R-1395.-Decided June 9, 19451VIr.C. L. Irving,ofKlamath Falls, Oreg., for the Company.Mr. J. G. Wolf,ofMedford,Oreg., andMr.Hugh R. Haddock,of Kla-math Falls, Oreg., for the AFL.Mr. GeorgeBrown,of Portland,Oreg., for the CIO.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Klamath Basin District Council Lumber &Sawmill Workers, Local 2705, A. F. of L., herein called the AFL, allegingthat a question affecting commerce had arisen concerning the representa-tion of employees of Beatty Logging Co.,' Klamath Falls, Oregon, hereincalled the Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John E. Hedrick, Trial Exam-iner. Said hearing was held at Klamath Falls, Oregon, on December 11,1944. The Company, the AFL, and International Woodworkers of Amer-ica.Local No. 6-12, CIO, herein called the CIO, appeared and participatedAll parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. At thehearing, the CIO moved the dismissal of the petition on the grounds thathad it not been for the intervention of the AFI: on two separate occasions,-a contract between the Company and the CIO would have been in effectFor reasons hereinafter given, the motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicial error1At the hearing upon motion of the Company the name of the Company as it appears in thepleadings was corrected as above62 N L R B., No 42.2660 BEATTY LOGGING CO.267and are herebyaffirmed. Allparties were afforded an opportunity to filebriefs with the Board.Uponthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILEBUSINESSOF THE COMPANYBeatty Logging Co., a copartnership,` maintains offices at Klamath Fall',Oregon, and logging operations near Beatty, Oregon. All logs cut by theCompany are sold by it to mills at Klamath Falls, Oregon, which convertthe logs into finished lumber and lumber products, almost all of which isshipped to points outside the State of Oregon. The Company producesabout 5,000,000 board feet of logs a month.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDKlamath Basin District Council Lumber & Sawmill Workers, Local2705, affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the Company.InternationalWoodworkers of America, Local No. 6-12, affiliated withthe Congress of Industrial Organizations, is a labor organization admittingtomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn October 1, 1943, as a result of a consent election, the CIO was desig-nated as collective bargaining representative for employees of the Company.Thereafter, the Company and the CIO entered into negotiations for a col-lective bargaining contract. In February 1944, the AFL filed a petition forinvestigation and certification of representatives which the Board on-March 29, 1944, dismissed as premature in view of the CIO's recent desig-nation.' The Company and the CIO then resumed negotiations, which hadbeen interrupted by the representation proceeding. An oral agreement wasfinally reached and reduced to writing. The Company, however, refused tosign the contract because of typographical errors therein. On September2, 1944, the AFL filed its petition herein and the Company, for that rea-son, refused to sign the contract. The CIO contends that its unsignedagreement is a bar to a present determination of representatives because, it2PriortoJanuary 1, 1944, the Company operated as a copal tnei ship under the name BeattyLogging Company. On January 1, 1944, the copartnership was succeeded by a corporation, BeattyLogging Company, Inc , which operated until March 1, 1944, when it was in turn succeeded by thepresent copartnershipThe operations and the employees involved herein are the same as thoseinvolved inMatter of Beatty Logging Company, Inc.,55 N L. R B 810, andMatter of BeattyLumber Company,19-R-1187, involving a consent election conducted by a Board agent on September13, 1943.8 55 N. L.R. B. 810. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleges,its failure to obtain an executed contract is directly attributable tothe two petitions filed by theAFL. We findno merit in this contention. InMatter of EIcor,`we establishedthe policy,to which we have since firmlyadhered,that an oral contract is no bar to a determination of representa-tives.That principle is herein applicable.The CIO doesnot in this caseestablish any such equitable claim to remain undisturbed as has been recog-nized by us inMatter ofAllis-Chalmersand related cases'Although thependency of the February petition operated to delay negotiations,the CIOremained the statutory bargaining representative entitled to recognitionas such, throughoutthe periodwhen that petition was pending, a fact whichthe Board affirmed when it promptly dismissed the petition.The filing inSeptemberof the petition in this proceeding was not premature,inasmuchas nearly a year had then elapsed sincethe CIO hadbeen designated by theBoard as bargaining representative!We find the unexecuted contract to beno bar to a present determination of representatives.A statement of a Board agent, introduced-into evidence at the hearing,indicatesthat the AFLrepresents a substantial number of employees inthe unit hereinafter found appropriate.'We find thata question affecting commerce has arisen concerning therepresentation of employees of the Company,within the meaning of Section9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITAll parties agree that all production and maintenance employees of theCompany, excluding supervisory and confidential employees and the campclerk, constitute an appropriate unit. Except for the woods boss and woodssuperintendent whom all parties would exclude, the parties disagree as towhat categories of employees should be excluded from the unit under thedesignation "supervisory." The CIO would include the cat foreman, thetruck foreman, and the bull buck in the unit. The AFL takes no position asto the cat foreman and the truck foreman, but would exclude the bull buck.The Company would exclude all of the named categories from the unit.Each of the named employees is in charge of a small crew, many of themembers of which he has hired or recommended for hire. It appears thatthe authority of these employees to hire is based upon the present laborshortage and is not commonly exercised in normal times, but that even'46 N. L. R B 1035.5Matterof Allis-Chalmers ManufacturingCompany,50 N L.R B. 306; seeMatterof TaylorForgeand Pipe Works,58 N L R B 1375,and cases cited therein.6 SeeMatter of General Chemical Co,48 N L R B 988,Matte; ofJM Portelaand Co ,61N. L. R. B 647The Field Examiner reportedthat the AFLsubmitted 54 designation cards, 33 of which borethe names of persons listed on the Company'spayroll of September 1, 1944, which contained thenames of 70 employees in the appropriateunit.The CIOrelied upon its prior designation by theRegional Director as bargaining representative to show its interest in the proceeding. BEATTY LOGGING CO.269then, no employee is placed in a crew without the approval of the head ofthe crew. The cat foreman, the truck foreman, and the bull buck performphysical labor ; they are paid on an hourly rate. They are integral parts oftheir crews. Since we perceive,no appreciable difference between the catforeman, truck foremen, and bull bucks employed by the Company and theminor supervisory employees involved inMatter of Coos Bay LumberCompany,'recently decided by the Board, we shall include them within theappropriate unit.We find that all production and maintenance employees of the Company,including the cat foreman, the truck foreman, and the bull buck, but exclud-ing the camp clerk, all confidential employees, the woods superintendent,the woods boss, and other supervisory employees of equal and higher rank,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Beatty Logging Co., KlamathFalls,Oregon, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingthose employees who have since quit of been discharged for cause and have8 62 N. L.R. B. 93. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot been rehired or reinstated prior to the date of the election, to determihewhether they desire to be represented by Klamath Basin District CouncilLumber and Sawmill Workers, Local 2705 A. F: of L., or by InternationalWoodworkers of America, Local 6-12, C I. 0. for the purposes of col-lective bargaining, or by neither.Mr. GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinions inMatter of Coos BayLumber Company°andMatter of Packard Motor Car Company," Idis-agree with the inclusion of supervisory employees within the unit of rankand file maintenance and production employees.0 62 N. L. R. B. 931061N L R B.4